DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15, 17, 18, 20, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HK Mark 23 (see attached Notice of References Cited, Reference U; “HK”) in view of Karchon et al. (2020/0240731).
In reference to claim 1, HK discloses a firearm comprising: 
a firearm safety for clearly indicating a safety state of the firearm, having:
a movable part attached to a housing of the firearm (page 6 of PDF, left column, section E, photographs, “safety lever”); and 
a single optically perceptible safety marking provided on the housing for clearly indicating a safety state of the firearm, wherein, depending on a position of the movable part, the safety marking is optically uncovered and visible, for clearly indicating a safety-state of the firearm, or optically covered and not visible, for clearly indicating a different safety-state of the firearm, i.e., when the safety marking is optically uncovered by the movable part, then the safety marking is optically perceptible, and when the safety marking is optically covered by the movable part, the safety marking is not optically perceptible (page 6 of PDF, left column, section E: figure 4 shows the safety lever in the “SAFE” position, optically uncovering a single white dot safety marking, and optically covering a red dot safety marking; figure 5 shows the safety lever in the “FIRE” position, optically uncovering the red dot safety marking, and optically covering the white dot safety marking; the the white dot maps to the claimed “single optically perceptible safety marking…for clearly indicating a safe state of the safety state of the firearm”).
Thus, HK discloses the claimed invention, except for wherein the safety marking is (1) provided in a recess in the housing and is radioluminescent, and thus, light-emitting and (2) wherein the safety marking has a multi-layer structure, including a radioluminescent layer and a protective layer that covers the radioluminescent layer. 
Regarding (1), Karchon teaches that it is known to form a safety marking, i.e., an indicator dot, on a firearm component as a radioluminescent dot in the form of a tritium vial disposed in a recess formed in the firearm component, in order to facilitate visibility during low to no-light conditions (figure 4, element 24, and paragraph 35; figure 14, elements 26C and 26D, and paragraph 46). Regarding (2), Karchon teaches a protective layer that covers the tritium vial, in order to protect said tritium vial (paragraph 35, last sentence). Further, Karchon discloses that the radioluminescent dot(s) can be made to display a desired color (paragraph 40, last two sentences). 
Thus, it would have been obvious to one of ordinary skill in the art to form either one, or both, of the safety markings of HK (red dot and white dot) as a radioluminescent dot(s), in the manner taught by Karchon (tritium vials disposed in recesses with protective windows covering said vials), in order to facilitate visibility of the safety marking during low to no-light conditions. It is noted that such a modification would clearly result in the claimed invention, since the single marking for indicating a safe state would be optically perceptible via its light emission when uncovered by the safety lever, but would not be optically perceptible via its light emission when covered by the safety lever.

In reference to claim 13, HK in view of Karchon, as set forth above, makes obvious the claimed invention (a circular bore has a rectangular, longitudinal cross-section).
In reference to claim 15, HK in view of Karchon makes obvious the claimed invention (Karchon: paragraphs 33 and 34, adhesive; paragraph 48; the adhesive is considered the second layer).
In reference to claim 17, HK in view of Karchon makes obvious the claimed invention, since Karchon discloses that the tritium vial is merely fixed via an adhesive in a bore in a surface of a firearm component, and thus, a person of ordinary skill in the art would reasonably sense by touch the edges of the bore and/or the visible surface of the vial.
In reference to claim 18, HK in view of Karchon makes obvious the claimed invention, as set forth above (the tritium vial is considered the first layer).
In reference to claim 20, HK in view of Karchon makes obvious the claimed invention (see HK, page 17 of PDF, figure 15).
In reference to claim 25, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 28, HK in view of Karchon makes obvious the claimed invention (Karchon, paragraph 29, tritium into glass vials).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Fisher et al. (5359800).
HK in view of Karchon (the modified HK) makes obvious the claimed invention, except for wherein the second layer is white or titanium white. However, Fisher teaches that it is known to coat the interior surfaces of a bore--said bore containing a tritium vial--with a white paint, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (col. 4, ln. 64, to col. 5, ln. 13). Thus, it would have been obvious to a person of ordinary skill in the art to form the firearm made obvious by the modified HK, as set forth above, with a white paint coating the interior of the bore that contains the tritium vial, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (displaying a brighter dot). The white paint can be considered part of the second layer, or the entire second layer, per se.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Howe et al. (2018/0231350). 
HK in view of Karchon makes obvious the claimed invention, except for wherein the adhesive has white or titanium white pigments. However, Karchon notes that any suitable adhesive can be used. Howe teaches that it is known to utilize an adhesive containing a reflective, white pigment, in order to reflect the light emanating from a tritium insert toward a display end of a visual indicator (paragraph 186). Thus, it would have been obvious to a person of ordinary skill in the art to form the adhesive made obvious by HK in view of Karchon with a reflective, white pigment in order to reflect the light emanating from the tritium vial toward the visible end of the safety marking.

Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that HK fails to disclose a radioluminescent safety marking provided in a recess on the firearm and a protective layer that covers the safety marking. Further, Applicant argues that the teachings of Karchon cannot be applied to HK in the manner proposed by the examiner, because Karchon only teaches the application of a radioluminescent safety marking provided in a recess on the safety lever of a firearm. The examiner respectfully disagrees with Applicant’s position. 
Firstly, it is noted that HK clearly discloses safety markings (indicators) in the form of colored dots on the frame of a firearm (red dot and white dot). Thus, HK is the reference relied upon to teach the location of the indicators on the frame of the firearm, wherein the white dot is mapped to the claimed, single safety marking. Secondly, Karchon teaches that an indicator for a firearm, in the form of a dot, can be formed as a radioluminescent safety marking (tritium vial) provided in a recess on a surface of the firearm that bears the indicator, in order to provide visibility in low to no-light conditions (figure 4, element 24). Thirdly, the examiner asserts that the above-noted teaching of Karchon is applicable to any indicator dot found on any reasonable portion of a firearm, since low-light visibility is advantageous no matter the location of the indicator. 
In the case of HK, it is the frame (housing) of the firearm that bears the indicator dots; the housing constitutes a reasonable portion of the firearm, since it supports numerous structures in numerous recesses formed therein. Thus, the application of the teaching of Karchon to either one, or both, of the safety markings of HK would be reasonable and straightforward, and would provide the predictable result of a safety marking(s) that provide visibility in low to no-light conditions. It is noted that HK in view of Karchon, as set forth above, can be formed to include only one radioluminescent dot (the red dot or the white dot), and thus, Applicant’s argument that HK in view of Karchon requires both dots to be radioluminescent is rendered moot. Further, it is noted that Karchon also teaches a protective layer, as claimed, and such a layer would be applicable to the modified HK, as well (see above-rejection). As such, the examiner asserts that HK in view Karchon clearly makes obvious the claimed invention.

Additionally, Applicant argues that claim 1 somehow precludes the inclusion of a safety marking that provides optical perceptibility via light emission for indicating a ready-to-fire state of the firearm. The examiner respectfully disagrees. Claim 1 requires that the firearm safety includes “a single, optically perceptible safety marking…for clearly indicating a safe state of the safety states of the firearm.” HK clearly discloses such in the form of a single white dot (see above). Further, HK discloses that said white dot indicates a safety state, e.g., “safe,” of the firearm by an optical perceptibility/non-perceptibility, based on whether a safety lever covers or uncovers said white dot. When modified by Karchon, the white dot of HK becomes a tritium dot that provides a light emission, wherein said light emission maps to “a light emission,” as set forth in the claim. Thus, the light emission of the modified white dot is either perceptible or non-perceptible based on the position of the safety lever. Thus, HK in view of Karchon clearly makes obvious the claimed invention.
Looking back to claim 1, the examiner asserts that there is no language precluding an optically perceptible, light-emitting safety marking for clearly indicating a ready-to-fire state of the firearm, wherein the light emitted from such a safety marking is considered a second light emission. The claim utilizes an open-ended transitional phrase of “comprising,” which fails to preclude additional features. Further, the examiner notes that the above-rejection makes clear that either one, or both, of the markings of HK can be reasonably modified to be light-emitting emitting, per Karchon. Thus, the combination of HK in view of Karchon reasonably renders obvious the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641